Citation Nr: 1342782	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

By a decision dated in December 2012, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran appealed the Board's December 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to service connection for a low back disability.  In a July 2013 Order, the Court endorsed the JMR and vacated that portion of the December 2012 Board decision denying entitlement to service connection for a low back disability.  The Veteran's claim now returns to the Board for compliance with the instructions in the July 2013 Court-adopted JMR.

In the decision dated in December 2012, the Board also remanded the Veteran's claim for entitlement to service connection for a left knee disability for additional development.  The Board instructed the RO (via the AMC) to obtain an addendum opinion from the VA examiner who conducted the July 2012 VA examination.  The Board requested that the VA examiner provide an adequate rationale for his opinion, with consideration of the lay statements submitted by the Veteran in support of his claim.  In January 2013, that VA examiner reviewed the claims file and provided a supplemental medical opinion, in which he clarified his rationale for his previous findings.  The AMC readjudicated the Veteran's claim in a June 2013 SSOC. The Veteran's claims file has been returned to the Board for further appellate review.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current left knee disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  


CONCLUSION OF LAW

The Veteran's left knee disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns 

As was alluded to in the Introduction, the Board remanded the Veteran's claim for entitlement to service connection for a left knee disability in December 2012 for additional evidentiary development.  In particular, the Board found that the July 2012 VA examiner provided an inadequate rationale when he concluded that the Veteran's  claimed left knee disability was not related to service based a lack of notation in the Veteran's service treatment records.  As such, the Board remanded the Veteran's claim for entitlement to service connection for a left knee disability in December 2012 so that the July 2012 VA examiner could consider the lay statements submitted by the Veteran and provide an addendum opinion with an adequate rationale.  

In January 2013, the July 2012 VA examiner again reviewed the Veteran's claims folder, including the lay statements submitted by the Veteran, and provided a supplemental medical statement that clarified his rationale for his previous medical findings and conclusions.  This January 2013 VA supplemental medical opinion report has been incorporated in the Veteran's claims folder.  As noted above, the AMC then readjudicated the Veteran's claim for entitlement to service connection for a left knee disability in a June 2013 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in July 2008.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  A letter dated in March 2010 informed the Veteran that identified service treatment records from the David Grant Medical Center had not been obtained, as the custodian of the records advised that a thorough review of the files revealed no evidence of a current file for the Veteran.  The Veteran was provided with additional time to furnish any medical or lay evidence in support of his claim.

As discussed above, a VA examination was obtained in July 2012 whereby the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  In a December 2012 remand, the Board requested an addendum opinion from the same examiner.  In January 2013, the same examiner provided an addendum opinion to his July 2012 opinion.  Taken as a whole, the VA medical opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

      Factual Background

The Veteran maintains that while he was on leave in 1972, he tripped over a curb and fell directly on his left knee.  He contends that he was treated the next day at an Air Force Base hospital close to his home and the physician determined that he traumatized his knee.  The Veteran reports that his military leave was extended to allow him to recuperate.  The Veteran contends that since this injury, he has had residual effects and discomfort.  See June 2008 statement.

Service treatment records are negative for any complaints of or treatment for a left knee disability, and there are no related complaints or findings at separation.     

A July 1999 private medical record from Queen of the Valley Hospital noted that the Veteran had knee surgery in or around 1979.

In a statement dated in April 2008, the Veteran's wife wrote that the Veteran told her about his knee injury while on leave in 1972.  She indicated that he wears a brace on his knee whenever he walks or engages in athletic activities.  She explained that he has discomfort and tries to make sure he does not over exert his knee movements.  She wrote that when he bends his knee, you can hear the cartilage popping.  In a subsequent statement dated in June 2009, the Veteran's wife wrote that when the Veteran injured his knee in 1972, he was diagnosed with a sprained ligament and contusion of the left knee.  She indicated that his treatment included rest, ice, compression, and elevation.  She also indicated that he was instructed to use crutches and eliminate any weight bearing on the left leg.  She also related the symptoms associated with the Veteran's injury.  The Veteran's wife indicated that she has been a registered nurse for 35 years and she opined that in her professional opinion, the Veteran's past injury caused his future problems with his left knee.  

In a statement dated in April 2008, the Veteran's mother wrote that he injured his left knee in 1972 while visiting on leave.  She indicated that the Veteran was unable to bear weight on his leg and had to wear crutches.  She wrote that he was granted a continuance of leave to recover.  

In statements dated in May 2008, the Veteran's friends, I.L., D.H., G.G., and J.B., confirmed that the Veteran injured his left knee in 1972 while on leave.  I.L. wrote that following the injury, the Veteran had difficulty standing on his left leg.  I.L. wrote that the next day, she drove him to the Air Force Base hospital, where she had to assist him into a wheelchair.  She indicated that he had to use crutches after the examination, and the physician informed him that it would take five to seven days to recover.  D.H. and J.B. wrote that they witnessed the Veteran on crutches following the injury.  

In a statement dated in November 2009, the Veteran's former Air Force roommate, T.B., wrote that while the Veteran was on leave in the summer of 1972, the Veteran called to report that he injured his knee.  T.B. indicated that when the Veteran returned, he began sleeping on the couch so that he would not have to walk up and down the stairs.  He indicated further that the Veteran could not play softball for a year following his injury.

In a February 2011 letter, B.M., P.T., Napa Valley Physical Therapy Center, wrote that the Veteran visited the physical therapy office on multiple occasions for treatment for his back and knee disabilities.  He indicated that these treatments occurred off and on from 1974 until approximately 2000.  B.M.  reported that he could not verify these visits, however, because his office only maintains records for the past seven years.

In a July 2012 Disability Benefits Questionnaire VA Examination, the Veteran was diagnosed with a status post anterior cruciate ligament (ACL) repair and medial menisectomy in his left knee in 1978.  The Veteran was also diagnosed with degenerative joint disease in his left knee, however, there were no X-rays taken to confirm degenerative or traumatic arthritis.  The Veteran reported that in 1972, he tripped over a curb and fell on his left knee.  He indicated that as a result, he had difficulty walking.  He reported that he was treated at Travis Air Force Base and was provided crutches to use for five to seven days.  The examiner noted that there is no medical notation in the Veteran's service treatment records regarding this incident.  He indicated that there is no medical note from the time of service that would indicate any evaluation or treatment for a left knee condition during the years following the Veteran's separation from service.  The examiner noted that the Veteran reported that he had surgery in 1978 to repair his ACL and perform a medial menisectomy on his left knee.  The Veteran could not remember the symptoms he was having at that time and he denied any injury to the left knee at that time.  The examiner indicated that medical notes from that time are not available.  

On physical examination, the Veteran reported current symptoms of intermittent grinding, popping, and stiffness in his left knee along with the occasional feeling of left knee slipping.  There was no mechanical locking or swelling.  The Veteran's left knee range of motion was normal.  The Veteran did not report any incapacitating flare ups involving his left knee, but he indicated that prolonged walking caused pain.  The examiner opined that although medical records are not available, the Veteran most likely had some left knee injury at the time of his surgery in 1978.  He concluded that the Veteran's current left knee condition appears to be the residuals of his left knee surgery in 1978.

Pursuant to the Board's December 2012 remand directives, the July 2012 VA examiner again reviewed the claims folder and the findings from the examination report, and provided a supplemental medical statement in support of his previous findings.  In a January 2013 addendum opinion, the examiner noted that according to the statements included in the file, the Veteran injured his left knee when he tripped over a curb while on leave in 1972.  The examiner noted that the Veteran reported that he was evaluated at Travis Air Force base the next day, and was given crutches for use for five to seven days.  The examiner wrote that as best as he can determine from this medical history, this must have been a knee strain injury that resolved over days.  The examiner explained that an injury involving ACL ligament rupture and a medial meniscal tear is a major injury that is not expected to resolve within days without surgical treatment.  He indicated that an untreated ACL rupture and a meniscal tear would result in pain, swelling, and instability.  He indicated that patients with such conditions would seek medical care due to the ongoing disabling symptoms.  He noted, however, that there is no medical note from the time of service that would indicate any evaluation or treatment for a left knee condition.  The examiner noted that after the left knee injury in 1972, the Veteran was in the Air Force for almost 22 months.  He noted that there is nothing in the Veteran's file to indicate the Veteran received any evaluation or treatment for his left knee during the years following his separation from service.  

The examiner found that it is very unlikely that any significant injury to the internal structures of the Veteran's knee would go untreated for six years.  The examiner wrote that according to the Veteran, he had left knee surgery for repair of his ACL and medial menisectomy in 1978.  The examiner found that although the Veteran does not remember the symptoms he was experiencing leading up to the surgery, there was most likely some left knee injury at that time.  The examiner noted, however, that medical records from that time are not available.  The examiner opined that the Veteran's current left knee condition is most likely due to the residuals of his left knee surgery in 1978.

      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left knee disability is not warranted.

The Veteran has been diagnosed with status post ACL repair and medial menisectomy in 1978 and degenerative joint disease of the left knee.  Accordingly, as there is a current left knee disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of degenerative joint disease of the left knee is on the July 2012 VA examination.  Furthermore, although a diagnosis of degenerative joint disease is notated on the July 2012 VA examination, there is no radiographic evidence of degenerative or traumatic arthritis confirming this diagnosis.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current left knee disability is etiologically related to the Veteran's military service on a direct basis.  

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements, in which he asserted his belief that his left knee disability is related to his service, and the statements of his mother and various friends confirming that the Veteran injured his left knee in 1972.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions and the lay assertions of the Veteran's mother and his various friends.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board also finds that these statements are credible, and consistent with one another.  However, while the Veteran, his mother, and his various friends are competent to report symptoms such as left knee pain, the diagnoses of status post ACL repair and medial menisectomy and degenerative joint disease require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his left knee disability, diagnosed as status post ACL repair and medial menisectomy and degenerative joint disease, is not a simple medical condition and the Veteran, his mother, and his friends are not competent to render a diagnosis.  Furthermore, the determination as to the etiology of status post ACL repair and medial menisectomy and degenerative joint disease requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his left knee disability.  While competent to report knee pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's left knee disability is not a simple medical condition he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  The Veteran's own assertions as to etiology therefore have no probative value.  

The Board also considered the statements from the Veteran's wife, who, as a registered nurse, is not considered a lay person and, therefore, may have some specialized knowledge, experience, or training concerning his condition.  The Veteran's wife reported his diagnosis at the time of his injury as a sprained ligament and a contusion of the left knee.  The Veteran's wife also reported the associated symptoms of the Veteran's 1972 injury to his left knee and opined that this injury caused the Veteran's future problems with his left knee.  The Board finds that while the Veteran's wife's training as a nurse qualifies her as competent to offer medical opinions, the Board must also take into account whether such a medical professional is outside the scope of the matter under consideration.  Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment).  This holding is consistent with the Court's decision in Leshore v. Brown, 8 Vet. App. 406 (1995).

Notably, although not disparaging the qualifications of the Veteran's wife, her qualifications are less impressive than those of the January 2013 VA examiner, a VA physician, who specifically reported that the Veteran's current left knee disabilities are not related to service, but rather his post service knee injury.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

The Board finds that the January 2013 addendum opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's left knee disability.  Even to the extent that the Veteran's left knee disability might have been capable of lay observation, the Veteran's statements and the lay statements submitted by the Veteran were specifically considered by the VA examining physician in determining, nonetheless, that the Veteran's current left knee disability was not related to his military service and was more likely due to the residuals of the Veteran's 1978 left knee surgery for repair of his ACL and a medial menisectomy.  The examiner also determined that this surgery in 1978 was not related to the Veteran's 1972 injury to his knee during service.  The examiner explained that as best as he can determine from the Veteran's medical history, his 1972 left knee injury must have been a knee strain injury that resolved over days.  The examiner further explained that an injury involving ACL ligament rupture and a medial meniscal tear is a major injury that is not expected to resolve within days without surgical treatment.  He indicated that an untreated ACL rupture and a meniscal tear would result in pain, swelling, and instability.  He indicated that patients with such conditions would seek medical care due to the ongoing disabling symptoms, however, there are no medical records in the Veteran's service treatment records or post separation records that indicate that the Veteran sought medical care for his left knee.  The examiner found it very unlikely that any significant injury to the internal structures of the Veteran's knee would go untreated for six years.  

In this regard, the Board finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran or his wife regarding the onset and etiology of the Veteran's left knee disability.  This opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's left knee disability, as well as consideration of all relevant lay and medical evidence of record.  The etiology of the Veteran's left knee disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's left knee disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, the VA examiner has greater skill. 

In sum, the weight of the evidence shows that the Veteran's left knee disability is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

The July 2013 JMR concluded that in its December 2012 denial of entitlement to service connection for a low back disability, the Board relied on an inadequate physical examination report in error.  Specifically, the Court held that the Board's reliance on the July 2012 VA examination report was erroneous because the examiner's failure to provide sufficient rationale for his negative nexus opinion rendered the report inadequate.  The Court found that to the extent that any rationale was provided, the examiner impermissibly relied upon the absence of contemporaneous medical evidence to support his negative conclusion.  The Court also found that the examiner failed to explain why he found that the Veteran's low back condition more likely appeared to be a continuation of his post-service workplace injuries.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the foregoing, the Board finds that another VA examination is necessary in order to obtain a detailed rationale to support the medical opinion, to include specific facts, evidence, and medical principles relied upon.  While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

1. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his current low back disability.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  

The examiner is asked to:

Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current low back disability is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner is asked to note and discuss the lay statements submitted by the Veteran.  The examiner is to consider the Veteran's reports of the injury to his back during service credible.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

2. After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claim in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


